DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology. The terms “The present invention” or “The present application” is not proper for the abstract.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not include any legal phraseology “invention”, “embodiment”, “said” in the draft of the abstract.  The abstract should be a single paragraph, paginated following the claim section in numerical order and should be between 50-150 words in length.  Suitable correction is required.
Claim Interpretation
The present invention has claims drafted to a bottling system for dispensing water. The term “system” is interpreted to mean and “apparatus or a plurality of devices” the “distillation station, ionization station and filling station” is interpreted as a device for distilling, a device for ionizing and a device for filling a container.  Applicant also has drafted a claim to a method of bottling a flow of water with added ingredients into a container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al., US Patent 9,085,449 in combination with Cabados USPGPUB 2009/0242485.  
Goldman et al. teach a bottling system for dispensing water with a micro-ingredient.  The bottling system is an aseptic dosing system wherein beverage bottles and can are filled with a beverage via batch process.  The beverage components usually include a concentrate, sweetener and water which are mixed in a blending area and then carbonated if desired. [Note Column 1, lines 14-23] Goldman et al. teach an aseptic dispensing or filling which includes providing one or more ingredients passing the ingredients (micro ingredient) through a sterilizer to a nozzle and reconstituting the sterilized ingredient downstream of the nozzle or in the nozzle.  The sterilization system employed can be a UV light system.  Goldman et al. further teach that the macro ingredients which include the concentrate and water are sterilized and supplied to the filling station.  The filling and dosing method and apparatus is fully described in Columns 3 line 61 to Column 6, line 64] Specifically, the filling devices are intended to fill a number of containers (10) in a high-speed fashion and the containers are conventional beverage bottles but can be in the form of cans, cartons, pouches, cups, buckets, drums or any type liquid containers.  The container can include an identifier (40) which include color code, RFID tag, bar code etc. Goldman et al. teach that the filling line (100) may have a number of filling stations positioned along a conveyor (110).  A number of micro ingredients (130) are constructed and arranged to supply one or more doses of a micro ingredient (135) to the container (10).  Goldman et al. teaches that each doser includes a pump, valves, metering components and sensors. [Note Column 4, lines 37-63].  The filling line (100) includes a controller (240) which controls and operated each component on the filling station.  Regarding the macro ingredients, which includes the water is passed to macro ingredient station (200), the water is added as shown as element (225) and can include other diluents and the macro ingredients and the micro ingredients can be co-dosed and subjected to the aspect dosing procedure. [Note Column 7, lines 3-31]
However, Goldman et al. do not specifically teach that the water is purified to and ionized for raising the pH of the flow water.
Cabados teaches a water purification system which is used with a dispensing machine.  Specifically, the water can be purified with reverse osmosis and sanitized using UV light and can be re-mineralized if so desired. [Note the abstract].  Specifically, Cabados teaches in Figure 2 a dispensing machine with a combination of a reverse osmosis filter, a remineralizer and ionizer to create the final water product. As taught and described, water (10) flows into a reversed osmosis filter (15) where impurities are removed as it passes through tin membrane. The water exiting the reverse osmosis filter then traverse to a remineralizer (35).   The water from the remineralizer (27) passes to a holding tank and then from the holding tank to the ionizer (30) wherein the ionizer (30) raises the pH of the water.  The water that exits the ionizer (32) has a higher pH than it would have had than the water which exits the remineralizer (27).  The final water product then exits the device through valve (99) which regulates the flow of final water product (98) from the device.  In Figure 4, a machine which includes a reverse osmosis filter, distiller, remineralizer and ionizer to create the final water product has been taught and described.  [Note Paragraph [0037] and Paragraph [0039]]
It would have been obvious from the combined teachings of Goldman et al. and Cabados to provide a bottling system for dispensing water with added ingredients into a container which includes a distillation station for distilling water which includes a distillation station for distilling flowing water, ionization station and ingredient injection station to add ingredients to a flow of water and filling station has been taught and suggested by the prior art.  As stated above the aseptic dosing and filling of containers with beverage ingredients to make a flavored beverage has been taught in Goldman et al.   The only deficiency in Goldman et al. is the water purification steps for adding water to make the beverage has not specifically been described.  Goldman et al. does teach aseptic filling which include both the micro ingredient and macro ingredients (water) which includes sterilization and sanitation and dispensing.  The concept of water purification which includes distillation, reverse osmosis, demineralizing and ionization to raise the pH or adjust the pH in a water dispensing machine has been fully taught in Cabados.  To use the water dispensing machine as one of the filling stations taught in Goldman et al. is a permissible substitution as dispensing and providing water to make a beverage has been taught in both Goldman et al. and Cabados to provide purified water and would have been and obvious substitution to one having ordinary skill in the art at the time the invention was filed.  It is maintained that the combined teaching renders both the bottling system as claimed obvious as a whole to one having ordinary skill in the art.  
Conclusion
Pursuant to MPEP 707.07(j) there is nothing apparent to the Examiner regarding allowable subject matter at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Santoiemmo teach a flavored sparkling beverage maker.  Garcia teach portable water dispenser having a pressure booster faucet for pushing water through and ionizing device.  Thomas et al. teach a phyto chemical enhanced water.  Erigican et al. teach a water dispenser system.  Lackey et al. teach a water filtration and flavor additive device.  Ferreira et al. teach an apparatus and method for creating sparkling water from the atmosphere.  Williams teaches a beverage dispenser.  Hung et al. teach a base dosing water purification system and method.  Jarocki et al. teach an apparatus arranged to provide controllable water treatment customized to the conditions of water supplied to a beverage dispenser.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771